UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: []Preliminary Proxy Statement [] Confidential, for Use of the Commission Only [as permitted by Rule 14a-6(e)(2)] [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12 FIRST MERCHANTS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: FIRST MERCHANTS CORPORATION MUNCIE, INDIANA47305 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 27, 2012 The annual meeting of the shareholders of First Merchants Corporation will be held at the Horizon Convention Center, 401 South High Street, Muncie, Indiana 47305, on Friday, April 27, 2012, at 3:30 p.m., Eastern Daylight Time, for the following purposes: To elect two directors, to hold office for terms of three years and until their successors are duly elected and qualified. To vote on an advisory, non-binding resolution to approve the compensation of First Merchants Corporation’s named executive officers. To ratify the appointment of the firm of BKD, LLP as the independent auditor for 2012. To vote on an advisory, non-binding resolution to approve the frequency of advisory votes on executive compensation. To transact such other business as may properly come before the meeting. Only those shareholders of record at the close of business on February 17, 2012 shall be entitled to notice of and to vote at the meeting. By Order of the Board of Directors /s/: David L. Ortega Secretary Muncie, Indiana March 16, 2012 YOUR VOTE IS IMPORTANT! YOU ARE URGED TO SUBMIT YOUR PROXY VIA THE INTERNET OR TELEPHONE, OR TO SIGN, DATE AND RETURN YOUR PROXY IN THE ENCLOSED POSTAGE-PAID ENVELOPE, AS SOON AS POSSIBLE SO THAT YOUR SHARES CAN BE VOTED AT THE MEETING IN ACCORDANCE WITH YOUR INSTRUCTIONS. March 16, 2012 FIRST MERCHANTS CORPORATION PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 27, 2012 To the shareholders of First Merchants Corporation (“FMC” or “Company”): The notice of annual meeting and this proxy statement are being provided to you in connection with FMC’s annual meeting of shareholders to be held April 27, 2012 (“Annual Meeting”).The Company is soliciting your proxy to be voted at the Annual Meeting. A Securities and Exchange Commission (“SEC”) rule allows us to furnish these proxy materials over the Internet, enabling us to reduce the cost of delivering the materials and lessening the environmental impact of our Annual Meeting.Under this rule, we are mailing a notice regarding the availability of proxy materials to most of our shareholders if you haven’t previously informed us that you prefer a paper copy of the proxy materials.This notice contains instructions on how to access the proxy materials over the Internet.It also contains instructions on how shareholders may receive a paper or electronic copy of the proxy materials, including a proxy statement, annual report and a proxy card.If you received a paper or electronic copy of the proxy materials, you also received a proxy card that can be used to vote your shares. The distribution of these proxy materials is expected to commence on or about March 16, 2012. VOTING Each share of FMC common stock issued and outstanding as of the close of business on February 17, 2012 (“Record Date”), the record date for the Annual Meeting, is entitled to be voted on all items being voted upon at the meeting.As of the close of business on the Record Date, there were 28,896,102 shares outstanding and entitled to vote. Each share of FMC common stock is entitled to one vote.Directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.Shareholders do not have a right to cumulate their votes for directors.The affirmative vote of a majority of the shares present and voting at the meeting in person or by proxy is required for approval of all items submitted to the shareholders for consideration other than the election of directors.Abstentions will be counted for the purpose of determining whether a quorum is present but for no other purpose.Broker non-votes will not be counted.The Secretary will count the votes and announce the preliminary results of the voting at the Annual Meeting.The Company will publish final results on Form 8-K within four business days following the end of the meeting in accordance with an SEC rule. You may vote shares held directly in your name as shareholder of record in person at the Annual Meeting.Even if you plan to attend the Annual Meeting, we recommend that you also vote by proxy as described below so that your vote will be counted if you later decide not to attend the meeting. Whether you hold shares directly as the shareholder of record or through a broker, trustee or other nominee as the beneficial owner, you may direct how your shares are voted without attending the Annual Meeting.There are three ways to vote by proxy: · By Internet – Shareholders who received a notice regarding the availability of proxy materials may submit proxies over the Internet by following the instructions on the notice.Shareholders who received a paper or electronic copy of a proxy card may submit proxies over the Internet by following the instructions on the proxy card. 1 · By Telephone – Shareholders who live in the United States or Canada may submit proxies by telephone by calling toll-free 1-800-690-6903 on a touch-tone telephone and following the instructions.Shareholders who received a notice regarding the availability of proxy materials should have the notice in hand when calling, and shareholders who received a paper or electronic copy of a proxy card should have the proxy card in hand when calling. · By Mail – Shareholders who received a paper or electronic copy of a proxy card may submit proxies by mail by completing, signing and dating the proxy card and mailing it in the postage-paid envelope we have provided or by returning it to First Merchants Corporation, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. After submitting a proxy, you have the right to revoke it at any time before it is exercised by giving written notice of revocation to the Secretary received prior to the Annual Meeting, by submitting a new proxy via the Internet, telephone or mail, or by voting in person at the meeting.Your shares will be voted in accordance with your specific instructions given when submitting your proxy.In the absence of specific instructions to the contrary, proxies will be voted “FOR” election to the Board of all nominees listed in Item 1 of the proxy and “FOR” ratification of the appointment of the firm of BKD, LLP as the Company’s independent auditor for 2012.If any director-nominee named in this proxy statement becomes unable or declines to serve (an event which we do not anticipate), the persons named as proxies will have discretionary authority to vote for a substitute nominee named by the Board, if the Board determines to fill such nominee’s position. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS To the best of our knowledge, the following table shows the only beneficial owners of more than 5% of the outstanding FMC common stock as of the Record Date. Name and AddressAmount and NaturePercent of Beneficial Ownerof Beneficial Ownershipof Class Dimensional Fund Advisors LP 1,898,482(1)6.57% Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 BlackRock, Inc. 1,693,515(2) 5.86% 40 East 52nd Street New York, NY 10022 Castle Creek Capital Partners IV, LP1,479,400(3)5.12% Castle Creek Capital IV LLC John M. Eggemeyer III William J. Ruh 6110 El Tordo Rancho Santa Fe, CA 92067 Based on a Schedule 13G filing with the SEC, Dimensional Fund Advisors LP, an investment advisor registered under Section 203 of the Investment Advisors Act of 1940, furnishes investment advice to four investment companies registered under the Investment Advisors Act of 1940 and serves as investment manager to certain other commingled group trusts and separate accounts.These investment companies, trusts and accounts are the “Funds.”In certain cases, subsidiaries of Dimensional Fund Advisors LP may act as an advisor or sub-advisor to certain Funds.In its role as investment advisor sub-advisor and/or manager, 2 neither Dimensional Fund Advisors LP nor its subsidiaries (collectively, “Dimensional”) possess voting and/or investment power over the shares of FMC common stock held by the Funds, and may be deemed to be the beneficial owner of these shares under rules of the SEC.However, all of these shares are owned by the Funds.Dimensional disclaims beneficial ownership of such shares for any other purpose. Based on a Schedule 13G filing with the SEC, BlackRock, Inc. is the parent holding company of six subsidiaries, BlackRock Japan Co. Ltd., BlackRock Institutional Trust Company, N.A., BlackRock Fund Advisors, BlackRock Asset Management Canada Limited, BlackRock Advisors, LLC, and BlackRock Investment Management, LLC, that are the beneficial owners and possess voting and investment power over these shares of FMC common stock. Based on a Schedule 13G filing with the SEC, the listed beneficial owners of these shares of FMC common stock, as a group, are deemed to be a “person” for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934.The shares are held directly by Castle Creek Capital Partners IV, LP, whose sole general partner is Castle Creek Capital IV LLC.Mr. Eggemeyer and Mr. Ruh, as managing principals of Castle Creek Capital IV LLC, share voting and dispositive power over the shares.Mr. Eggemeyer and Mr. Ruh each disclaim beneficial ownership of the shares except to the extent of their respective pecuniary interests in Castle Creek Capital Partners IV, LP. SECURITY OWNERSHIP OF MANAGEMENT The following table individually lists the amount and percent of the outstanding FMC common stock beneficially owned on the Record Date by the directors, the director-nominees, each of the named executive officers (“NEOs”) listed in the summary compensation table on page 26 of this proxy statement, and all directors, director-nominees and FMC executive officers as a group.Unless otherwise indicated, the beneficial owner has sole voting and investment power.The information provided in the table is based on FMC’s records and information filed with the SEC and provided to the Company. The number of shares beneficially owned by each person is determined under SEC rules, and the information is not necessarily indicative of beneficial ownership for any other purpose.Under SEC rules, beneficial ownership includes shares of which a person has the right to acquire beneficial ownership on or before April 17, 2012 (60 days after the Record Date) by exercising vested stock options (“Vested Options”) awarded to participants under FMC’s Long-term Equity Incentive Plan.It also includes shares of restricted stock (“Restricted Shares”) awarded to participants under the Long-term Equity Incentive Plan or under FMC’s Equity Compensation Plan for Non-Employee Directors that are still subject to restrictions. Amount and Nature Percent Beneficial Owner of Beneficial Ownership of Class Jerry R. Engle 63,450 (1) * Roderick English 17,478 (2) * Jo Ann M. Gora 17,477 (3) * William L. Hoy 24,869 (4) * Gary Lehman 16,078 (5) * Michael C. Rechin 118,516 (6) * Charles E. Schalliol 38,576 (7) * Patrick A. Sherman 25,035 (8) * Terry L. Walker 46,336 (9) * Jean L. Wojtowicz 21,151 (10) * Robert R. Connors 52,391 (11) * Mark K. Hardwick 100,605 (12) * John J. Martin 13,485 (13) * Michael J. Stewart 42,439 (14) * Directors and Executive Officers as a Group (17 persons) 670,267 (15) 2.30% *Percentage beneficially owned is less than 1% of the outstanding shares. 3 Includes 2,512 Restricted Shares, 38,480 shares held jointly with his spouse, Terri Engle, and 17,991 shares that he has the right to acquire by exercising Vested Options; 18,712 of the shares have been pledged as security for loans. Includes 7,630 Restricted Shares and 9,128 shares that he has the right to acquire by exercising Vested Options. Includes 7,630 Restricted Shares and 9,128 shares that she has the right to acquire by exercising Vested Options. Includes 7,630 Restricted Shares, 917 shares that he holds as custodian for his daughter, and 5,657 shares that he has the right to acquire by exercising Vested Options; 6,473 of the shares have been pledged as security for loans. Includes 1,858 Restricted Shares and 1,500 shares that he has the right to acquire by exercising Vested Options. Includes 35,228 Restricted Shares, 4,000 shares held jointly with his spouse, Debra Rechin, and 65,000 shares that he has the right to acquire by exercising Vested Options. Includes 14,899 Restricted Shares and 9,128 shares that he has the right to acquire by exercising Vested Options. Includes 7,630 Restricted Shares and 4,500 shares that he has the right to acquire by exercising Vested Options. Includes 8,814 Restricted Shares, 30,157 shares held jointly with his spouse, Cheryl L. Walker, 551 shares held by his spouse and 6,814 shares that he has the right to acquire by exercising Vested Options. Includes 9,966 Restricted Shares and 10,285 shares that she has the right to acquire by exercising Vested Options. Includes 8,252 Restricted Shares, 3,568 shares held jointly with his spouse, Ann Connors, and 37,056 shares that he has the right to acquire by exercising Vested Options. Includes 24,353 Restricted Shares, 401 shares held by his spouse, Catherine Hardwick, and 56,658 shares that he has the right to acquire by exercising Vested Options. Includes 8,249 Restricted Shares and 2,000 shares that he has the right to acquire by exercising Vested Options. Includes 24,353 Restricted Shares and 14,000 shares that he has the right to acquire by exercising Vested Options. Includes 181,768 Restricted Shares and 283,372 shares that directors and executive officers have the right to acquire by exercising Vested Options. 4 BOARD OF DIRECTORS VOTING ITEM 1 – ELECTION OF DIRECTORS FMC’s Bylaws provide that the Board shall consist of not less than 9 and not more than 15 directors and that the Board shall fix the number of directors within this minimum and maximum by resolution.As of the 2012 Annual Meeting, the Board has fixed this number at 9.The Board is divided into 3 classes, with each class of directors serving staggered 3-year terms or until their successors are elected and qualified.Directors for each class are elected by the shareholders at the Annual Meeting held in the year in which the term for their class expires; except that vacancies occurring between Annual Meetings caused by resignation, death or other incapacity, or an increase in the number of directors, may be filled by a majority vote of the remaining members of the Board until the next Annual Meeting.The Bylaws also provide that a director may not continue to serve after the Annual Meeting following the end of the calendar year in which he or she attains age 70. One current director, Jerry R. Engle, is retiring as a director as of the 2012 Annual Meeting.Mr. Engle has had a long and distinguished career in banking, having served as the Chairman of the Board of Directors, President and Chief Executive Officer of Lincoln Bancorp and the President and CEO of its wholly owned subsidiary, Lincoln Bank, prior to FMC’s acquisition of Lincoln Bancorp in 2009. Two directors will be elected at the Annual Meeting.Current directors William L. Hoy and Patrick A. Sherman, whose terms are expiring, have been nominated to serve new 3-year terms in Class III that expire as of the 2015 Annual Meeting. All of the directors also serve as directors of FMC’s wholly owned subsidiary, First Merchants Bank, N.A.There are no family relationships among the Company’s executive officers and directors. THE BOARD RECOMMENDS A VOTE “FOR” THE ELECTION TO THE BOARD OF EACH OF THE FOLLOWING NOMINEES: Class III (Terms expire 2015): William L. Hoy age 63 Director since 2007 Mr. Hoy has served as the Chief Executive Officer of The Columbus Sign Company, a 100 year-old, third generation family-owned custom sign and graphic fabricator that is one of Ohio’s largest, since 1990.He also co-owns Innocom Corporation, an environmental graphic design and custom display company, and is the managing partner and co-owner of M&B Properties, a real estate partnership based in Columbus, Ohio.In 1990, he became a founding director of Commerce National Bank, a Columbus-based bank that FMC acquired in 2002.Mr. Hoy continued as a Commerce director until FMC merged all of its subsidiary bank charters into First Merchants Bank, N. A. in 2009.Mr. Hoy has been a member of the board of directors of the Columbus Zoo, one of America’s leading zoos, for many years, including service as the President of that board. Some of the attributes that make Mr. Hoy a valued director include his experience and perspective as a successful small business owner and entrepreneur.The Board and the Company also benefit from Mr. Hoy’s long residence, high visibility, and recognized civic leadership in the Columbus metropolitan area, one of the Company’s “high growth” markets.He is the only director who works and resides in that market.Mr. Hoy has extensive knowledge of banking in the Columbus area gained from more than 20 years of combined service as a director of Commerce National Bank and FMC. 5 Patrick A. Sherman age 64 Director since 2009 Mr. Sherman is a certified public accountant and a partner in the accounting firm of Sherman & Armbruster LLP, which he co-founded 30 years ago.He served as a director of Lincoln Bancorp from 2005 until its acquisition by FMC in 2009.Mr. Sherman chaired Lincoln’s Audit and Compliance Committees.He served as a director of Heartland Community Bank from 1997 to 2005, when Heartland was acquired by Lincoln.As a director of Heartland, Mr. Sherman served as the Vice Chairman of the board and chaired the Audit Committee. Some of the attributes that make Mr. Sherman a valued director include his professional financial expertise and, as Chairman of FMC’s Audit Committee, his experience chairing audit committees, including those of two other financial institutions.The Board has identified Mr. Sherman as an “audit committee financial expert.”He works, resides, and is a community leader in the south side of the Indianapolis metropolitan area, one of the Company’s “high growth” markets. DIRECTORS WHOSE TERMS ARE NOT EXPIRING The terms of the following directors are not expiring as of the 2012 Annual Meeting.They will continue to serve as directors for the remainder of their terms or until otherwise provided in the Company’s Bylaws. Class I (Terms expire 2013): Michael C. Rechin age 53 Director since 2005 Mr. Rechin is the President and Chief Executive Officer of FMC, having served as the Company’s CEO since 2007.In 2009, when FMC merged all of its subsidiary bank charters into a single bank, First Merchants Bank, N.A., Mr. Rechin also became the President and CEO of First Merchants Bank.Mr. Rechin joined FMC in 2005, as its Executive Vice President and Chief Operating Officer, after having served in senior management positions with National City Bank for 23 years.National City was a super regional bank that was acquired by PNC Bank in 2008. From 1995-2005, Mr. Rechin was National City’s Executive Vice President of Corporate Banking for 10 years, managing that Bank’s Indiana operations. Some of the attributes that make Mr. Rechin a valued director include the leadership, strategic and management skills he has demonstrated and the experience he has gained as the President and CEO of FMC, and the knowledge of the banking industry he has acquired during 30 years of service in executive and senior management positions.He is engaged in civic activities in the Muncie community, where he works, and the Indianapolis community, where he resides. 6 Charles E. Schalliol age 64 Director since 2004 Mr. Schalliol is “of counsel” with the law firm of Faegre Baker Daniels LLP, but he focuses most of his time and expertise on entrepreneurial activities.He has provided consulting services to several companies, including Credit Suisse First Boston, a worldwide financial services company, on global infrastructure funds, and he serves or has served as a director of several entities, including four venture capital funds, the Purdue Research Foundation and the Indiana University Research and Technology Corporation.The latter two are dedicated to enhancing Purdue’s and IU’s research and development capabilities, creating new Indiana-based companies and supporting entrepreneurship.Mr. Schalliol has devoted several years to public service, serving as the Director of the Indiana Office of Management and Budget and Chief Financial Officer for the State of Indiana from 2004-2007 under Governor Mitch Daniels.As OMB Director, he was responsible for the State’s budgets and financial operations, including its two pension funds, as well as agencies with more than 2,000 state employees.Before that, he was the first President and Chief Executive Officer of BioCrossroads, an economic development organization focused on life sciences companies; and he held several executive positions with Eli Lilly and Company, a leading worldwide pharmaceuticals company, principally in the areas of strategic planning, investment banking and business development.He was founder and Managing Director of three Lilly venture funds.Mr. Schalliol is a director of Heritage-Crystal Clean, Inc., a NASDAQ company, where he serves on the Compensation and Audit Committees. Some of the attributes that make Mr. Schalliol a valued director include his legal training, the leadership abilities he has demonstrated and the experience he has gained as the Board Chairman and the Chairman of the Compensation and Human Resources Committee, his executive and financial expertise as the head of significant and complex public and private entities, as well as his high level of financial acumen, as evidenced by his primary role in the formation of successful new businesses and venture capital funds.He resides, works, and is a civic leader in the Indianapolis metropolitan area, an FMC “high growth” market. Terry L. Walker age 65 Director since 2006 Mr. Walker retired at the end of 2011, concluding a notable 34-year career as an executive employee of Muncie Power Products, Inc., a Muncie-based company with multiple U.S. locations.For the 7 years preceding his retirement, he was the Chairman of Muncie Power’s Board of Directors and its Chief Executive Officer.Muncie Power and its parent, Interpump Group, S.p.A., an Italy-based public company, are the largest power take-off manufacturing company in the world and serve the truck equipment market by manufacturing and distributing mobile power components and systems including, in addition to power take-offs, hydraulic gear pumps, hydraulic reservoirs, and other specialty products.Mr.
